       3:20-cv-01552-JMC            Date Filed 09/23/20      Entry Number 186          Page 1 of 5




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION




MARY T. THOMAS, et al.,


                      Plaintiffs,                                 Case No. 3:20-cv-01552-JMC
              v.


MARCI ANDINO, et al.,

                      Defendants.




      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO RECONSIDER

         Plaintiffs Mary Thomas, Nea Richard, The Family Unit, Inc., and South Carolina State

 Conference of the NAACP (collectively, “Plaintiffs”), submit this response in opposition to

 Defendants’ motion to reconsider the Court’s order staying this matter (ECF No. 178), via which

 Defendants seek to compel the Court to lift the stay and enter a judgment in favor of the

 Defendants or reset the case for trial.

         As a threshold matter, in the Fourth Circuit motions to reconsider are “an extraordinary

 remedy” and should only be used “sparingly.” Fredrich v. DolgenCorp, LLC, No. 3:13-cv-

 01072, 2014 U.S. Dist. LEXIS 150572, at *1-2 (D.S.C. Oct. 23, 2014) (citing EEOC v. Lockheed

 Martin Corp., 116 F.3d 110, 112 (4th Cir. 1997)).1 A motion to reconsider should be denied

 unless “(1) an intervening change in controlling law occurs; (2) additional evidence not


 1
  Because “motions to reconsider are not expressly contemplated by the Federal Rules of Civil
 Procedure,” this Court has treated a motion to reconsider an order as a Rule 54(b) motion to revise an
 order, in turn looking to Rule 59(e)’s standards for instruction on Rule 54(b) motions to revise. Id.

                                                     1
     3:20-cv-01552-JMC           Date Filed 09/23/20       Entry Number 186          Page 2 of 5




previously available has been presented; or (3) the prior decision was based on clear error or

would work manifest injustice.” Id. (citing Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir.

1993)). As Defendants’ motion to reconsider demonstrates, these factors are plainly not

applicable here. Rather, Defendants attempt to “rehash issues already ruled upon because [they]

disagree[] with the result.” Id. (citation omitted).

        Defendants’ central argument—that Plaintiffs faced dim prospects of success at trial—is

unavailing. It is also belied by the record. The evidence showed that the Witness Requirement

imposes a severe burden on the Plaintiffs.2 See Thomas Decl., ECF No. 7-20; Richard Decl.,

ECF No. 7-19; Murphy Decl., ECF No. 7-17; Murphy Suppl. Decl. ECF No. 125-16; Williams

Decl., ECF No. 7-22; Williams Suppl. Decl., ECF No. 125-27. Trial testimony would have

further reinforced this point and would have demonstrated how the Witness Requirement

interacts with social and historical conditions during the pandemic in a way that makes it more

difficult for Black South Carolinians to participate in the political process and elect

representatives of their choice than for white South Carolinians. Existing evidence in the record

also overwhelmingly demonstrates that lifting the Witness Requirement for the 2020 November

election does not undermine the asserted interest of protecting South Carolina’s elections from

absentee voter fraud. See ECF No. 125-4 at 3; ECF No. 125-5 at 65:11-21, 66:22-67:2, 130:19-




2
  In arguing that Plaintiffs are not burdened by the Witness Requirement, Defendants’ motion highlights
testimony from Ms. Nea Richard and Ms. Brenda Murphy indicating that both voted in person in a June
primary. ECF No. 182 at 3. Putting aside the fact that, in South Carolina, the COVID-19 pandemic has
only worsened since June 2020, Defendants’ contention misses the point. As a poll worker, Ms. Richard
reasonably fears overcrowded polls during a pandemic and is burdened by the Witness Requirement’s
increase of in-person voters on Election Day. Ms. Murphy testified as an organizational witness on behalf
the South Carolina State Conference of the NAACP. The Witness Requirement severely burdens the SC
NAACP directly and burdens the SC NAACP’s membership, many of whom were specifically identified
as injured in sworn statements.

                                                   2
      3:20-cv-01552-JMC         Date Filed 09/23/20       Entry Number 186         Page 3 of 5




25; ECF No. 125-6 at 33:12-23, 76:13-14, 75:14-76:11.3 The Court correctly recognized the that

Defendants’ asserted investigatory interests could not counterweigh the burdens that the Witness

Requirement would impose on voters like Plaintiffs and the organizational Plaintiffs’ members in

its September 18, 2020 Order in Middleton.

        While Plaintiffs stood ready to prove these points at trial, they do not object to the

Court’s proper exercise of its broad discretion to manage its docket. See Ryan v. Gonzales, 568

U.S. 57, 74 (2013). Moreover, reinstating a four-day trial onto the Court’s calendar at this

juncture would only “narrow the gap between trial and elections,” which would “negatively

impact how efficiently the court’s potential rulings are implemented . . . .” Order & Op. on

Mots. to Intervene, ECF No. 140, at 7.

        In sum, Defendants are incapable of meeting the high burden for a Rule 54(b) motion and

are not entitled to judgment in their favor. Defendants’ motion to reconsider should be denied in

its entirety.




3
  Facing this daunting record, Defendants attempt to submit additional evidence with their motion. See
ECF No. 182-1; see also ECF No. 182-2. This submission is inappropriate as these statements are neither
recently discovered nor were the declarants previously unavailable. See, Regan v. City of Charleston,
S.C., 40 F. Supp. 3d 698, 703 (D.S.C. 2014) (denying Rule 54(b) motion to reconsider where plaintiffs
failed to establish that the evidence was new or was previously unavailable).

                                                   3
     3:20-cv-01552-JMC        Date Filed 09/23/20   Entry Number 186   Page 4 of 5




Dated: September 23, 2020                  Respectfully Submitted,
Adriel I. Cepeda Derieux                   __/s/ Susan K. Dunn___________
Dale E. Ho                                 Susan K. Dunn (Fed. Bar #647)
Sophia Lin Lakin                           American Civil Liberties Union
Theresa J. Lee                             of South Carolina
Ihaab Syed                                 Charleston, SC 29413-0998
American Civil Liberties Union             Tel.: (843) 282-7953
Foundation                                 Fax: (843) 720-1428
125 Broad Street, 18th Floor               sdunn@aclusc.org
New York, NY 10004
Tel.: (212) 549-2500                       Attorneys for Plaintiffs
acepedaderieux@aclu.org
dho@aclu.org
isyed@aclu.org

Deuel Ross
J. Zachery Morris
Kevin Jason
NAACP Legal Defense &
Educational Fund, Inc.
40 Rector Street, 5th Floor
New York, NY 10006
Tel.: (212) 965-2200
dross@naacpldf.org

LaRue Robinson
Skyler Silvertrust
Willkie Farr & Gallagher LLP
300 North LaSalle Street
Chicago, IL 60654
Tel.: (312) 728 9000
lrobinson@willkie.com
ssilvertrust@willkie.com

Peter Lieb
Kyle Burns
M. Annie Houghton-Larsen
Romane Paul*
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099
Tel.: (212) 728 8000
kburns@willkie.com

                                             4
     3:20-cv-01552-JMC      Date Filed 09/23/20   Entry Number 186   Page 5 of 5




*Motion for admission Pro Hac Vice
forthcoming




                                           5
